         Case 1:16-cv-12394-FDS Document 142 Filed 10/05/18 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
FAÏZA HARBI,                               )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )                 Civil Action No.
                                           )                 16-12394-FDS
MASSACHUSETTS INSTITUTE OF                 )
TECHNOLOGY, and WALTER LEWIN,              )
                                           )
            Defendants.                    )
___________________________________________)


                          SETTLEMENT ORDER OF DISMISSAL


SAYLOR, J.

       The Court has been advised by the parties that this action has settled.

       IT IS ORDERED that this action is hereby dismissed without costs and without prejudice

to the right of any party upon good cause shown within thirty (30) days to reopen the action if

settlement is not consummated.



                                                             By the Court,

                                                             /s/ Lisa Pezzarossi
October 5, 2018                                              _____________________
Date                                                         Lisa Pezzarossi, Deputy Clerk
